DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the search and consideration made of record in this Office Action, the restriction requirement dated December 15, 2020 has been entirely withdrawn. Consequently, the Applicant’s traversal of the restriction requirement is rendered moot.
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 16 recites “wherein the plurality of supporting projections is arranged in a row” but should recite “wherein the plurality of supporting projections are arranged in a row” in order to be grammatically correct.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 16 recites the limitation “fastening means”. 
The Examiner notes that in light of P5, L4-8 of the instant specification, “fastening means” may be screw fasteners or an adhesive glue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US PGPub 2012/0312614) and further in view of Hermann et al. (US PGPub f) and Galamb (US PGPub 2015/0375623).
Regarding Claim 16, Fujiwara discloses in Fig. 5 a battery housing (13, 11) for a vehicle driven by electric motor ([0003], [0023]), comprising a first housing part (13) and a second housing part (15) ([0023]-[0024]), said housing parts (13, 15) enclose a battery chamber for receiving one or more battery modules (12) (Fig. 5, [0023]);
each of the housing parts (13, 15) has a connecting flange (13a, 15a);
the connecting flanges (13a, 15a) of the housing parts (13, 15) are put under pretension with one another by fastening means (23) (Fig. 5, [0032], wherein bolts 23 read on a screw fastener and thereby read on fastening means in light of P5, L4-8 of the instant specification).

Consequently, Fujiwara does not disclose each of the supporting projections extending in the direction of the connecting flange of the other housing part providing an abutting support for the connecting flange of the other housing part, the connecting flanges of the housing parts are put under a pretension with one another by fastening means arranged at a distance from the supporting projections, whereby the first and second housing parts are electrically connected via the supporting projections. 
Hermann discloses a battery housing (100) comprising a sealed enclosure that extends the life of the battery modules contained within by significantly reducing contamination from water as well as other liquids and gases ([0006]).
Specifically, Hermann discloses in Figs. 1-2 a battery housing (100) comprising a first housing part (103) and a second housing part (105), wherein
each of the housing parts (103, 105) has a connecting flange (Fig. 2, [0014], see a connecting flange 109 of the first housing part 103, see a connecting flange of the second housing part 105 in annotated Fig. 2 below), wherein the connecting flange (109) of at least one of the housing parts (103) has a plurality of supporting projections (201) spaced a distance apart from one another in the circumferential direction of the connecting flanges ([0014], see a connecting flange 109 of the first housing part 103, see a connecting flange of the second housing part 105 in annotated Fig. 2 below), each of the supporting projections (201) extending 
the connecting flanges of the housing parts ([0014], see a connecting flange 109 of the first housing part 103, see a connecting flange of the second housing part 105 in annotated Fig. 2 below) are put under a pretension with one another by fastening means (111) arranged at a distance from the supporting projections (201) ([0014]-[0016]).

    PNG
    media_image1.png
    292
    603
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to utilize the sealed enclosure taught by Hermann in place of the fastening means of Fujiwara, such that the connecting flange of at least one of the housing parts has a plurality of supporting projections spaced a distance apart from one another in the circumferential direction of the connecting flanges, each of the supporting projections extending in the direction of the connecting flange of the other housing part providing an abutting support for the connecting flange of the other housing part, the connecting flanges of the housing parts are put under a pretension with one another by fastening means arranged at a distance from the supporting projections, in order to achieve a sealed enclosure that extends the life of the battery modules contained within by significantly reducing contamination from water as well as other liquids and gases, wherein the 
Modified Fujiwara further discloses wherein the first housing part (13 of Fujiwara) and the second housing part (15 of Fujiwara) are made of metal ([0024], [0032] of Fujiwara, aluminum)
Modified Fujiwara is not particular regarding the material of the supporting projections (201 of Hermann) so long as they are able to prevent overcompression of a seal (107 of Hermann) ([0015] of Hermann).
However, modified Fujiwara does not explicitly disclose wherein the second housing part is electrically connected to the first housing part and specifically whereby the first and second housing parts are electrically connected via the supporting projections. 
Galamb teaches in Figs. 1-2 a battery housing (32) for a vehicle (1) driven by an electric motor ([0001]-[0002], [0019] wherein the vehicle 1 comprising a battery 3 is a vehicle driven by an electric battery) comprising a first housing part (33) and a second housing part (22) that house a battery (3) ([0022]-[0023]). 
Specifically, Galamb teaches wherein the first and second housing parts (33 and 22) are connected and are formed from an electrically conductive material in order to achieve electrical and/or magnetic shielding of the battery ([0024]-[0026], wherein the first and second housing parts 33 and 22 are connected via an electrically conductive connection 4 and therefore are electrically connected). As a result, even in the event of a fault in the battery (3), a user is protected against electric shocks ([0029]).

Regarding Claim 17, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein each supporting projection (201 of Hermann) is a sickle-shaped embossing (Fig. 2 of Hermann).
Regarding Claim 18, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein the plurality of supporting projections (201 of Hermann) are arranged in a row (Fig. 2 of Hermann).
Regarding Claim 19, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein each of the supporting projections (201 of Hermann) have a point-shaped peak which contacts the connecting flange of the other housing ([0015], Fig. 2 of Hermann, wherein the supporting projections 201 contact the connecting flange of the other housing 105 when the battery housing 100 is sealed).
Regarding Claim 20, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein the connecting flange (109 of Hermann) of only 
Regarding Claim 26, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein the connecting flange (15a of Fujiwara) of the second housing part (15 of Fujiwara) is part of a frame (14, 15 of Fujiwara) of the battery housing (13, 11 of Fujiwara) (Fig. 5, [0024], [0032] of Fujiwara).
Regarding Claim 27, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara discloses wherein the battery housing (13, 11 of Fujiwara) is utilized in a vehicle driven by electric motor ([0003], [0023] of Fujiwara).
Specifically, modified Fujiwara discloses wherein the housing parts (13, 15 of Fujiwara) are formed of a metal ([0024] of Fujiwara, aluminum) and consequently modified Fujiwara does not disclose wherein the housing parts are steel workpieces.
Modified Herman further discloses in the teachings of Hermann wherein the housing parts (103, 105 of Hermann) are fabricated from a material that is impermeable to water and water vapor, and preferably impermeable in general to other liquids and gases, and is capable of handing the weight of the battery modules for the intended application ([0012] of Hermann). Specifically, Hermann teaches wherein the housing parts (103, 105 of Hermann) are preferably steel workpieces ([0012] of Hermann).
It would have been obvious to one of ordinary skill in the art to form the housing parts of modified Fujiwara of steel workpieces, as further taught by Hermann in modified Fujiwara, in order to form a battery housing that is impermeable to water and water vapor, and preferably impermeable in general to other liquids and gases, and is capable of handing the weight of the 
Regarding Claim 28, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein one of the housing parts (13 of Fujiwara) is connected to the battery housing frame (14, 15 of Fujiwara) (Fig. 5, [0032] of Fujiwara).
Regarding Claim 29, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein the battery housing frame (14, 15 of Fujiwara) is assembled from light metal hallow chamber profiles ([0024], [0036] of Fujiwara, [0012] of Hermann, wherein the battery housing frame 14, 15 is assembled from steel and is hollow, see cooling space 18B, and therefore is assembled from light metal hollow chamber profiles).
Allowable Subject Matter
Claims 21-25 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claims 21 and 30. 
The closest prior art is considered to be Fujiwara et al. (US PGPub 2012/0312614) in view of Hermann et al. (US PGPub 2010/0136402), Galamb (US PGPub 2015/0375623), Gunduz et al. (US PGPub 2012/0028111).
Regarding Claims 21 and 30, modified Fujiwara discloses all of the limitations as set forth above. Modified Fujiwara further discloses wherein the housing part (15 of Fujiwara) connected to the battery housing frame (14, 15 of Fujiwara) is connected to the battery housing frame (14, 15 of Fujiwara) and to the other housing part (13 of Fujiwara) using spot welding ([0025] of Fujiwara).
Consequently, modified Fujiwara does not disclose wherein the housing part connected to the battery housing frame is connected to the battery housing frame and to the other housing part using clip locks. 
Gunduz teaches in Figs. 1-4 a configuration for sealing two members together, which can be used in place of welding in order to allow dismantling in case of any problem and replacement of it with a new one while eliminating the requirement for an additional machine and qualified employee for performance of said welding and additional manufacturing cost and time ([0015]-[0024]).
Specifically, Gundez teaches in Figs. 1-4 a first housing part (4) and a second housing part (3) connected to the first housing part (4) using clip locks (4.1) ([0050], [0053]).
It would have been obvious to one of ordinary skill in the art to utilize a clip lock in place of spot welding in the battery housing of modified Fujiwara, such that the housing part connecting to the battery housing frame is connected to the battery housing frame using clip locks, as taught by Gundez, in order to allow dismantling in case of any problem and 
Thus, modified Fujiwara discloses wherein the housing part (15 of Fujiwara) connected to the battery housing frame (14, 15 of Fujiwara) is connected to the housing frame (14, 15 of Fujiwara) using clip locks (Figs. 1-4, [0050], [0053] of Gundez).
Modified Fujiwara further discloses wherein the housing part (15 of Fujiwara) connected to the battery housing frame (14, 15 of Fujiwara) is connected to the other housing part (13 of Fujiwara) by fastening means (111 of Hermann) ([0014]-[0016] of Hermann, rendered obvious above in place of the fastening means 23 of Fujiwara).
However, modified Fujiwara still does not disclose wherein the housing part (15 of Fujiwara) connected to the battery housing frame is connected to the other housing part using clip locks and consequently does not disclose wherein each connecting flange has at least one first member of a clip lock cooperating with a second member of the clip lock on the other flange.
The Examiner notes that it would not have been obvious to one of ordinary skill in the art to use a clip lock to connect the housing part connected to the housing frame of modified Fujiwara to the other housing part of modified Fujiwara, as called for in the claimed invention, because the housing part and the other housing part of modified Fujiwara are already connected by the fastening means (i.e. a screw fastener).

Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Stock (DE 4110552, cited on the IDS dated 02/05/2021, see also EPO machine generated English translation provided with this Office Action) teaches in Fig. 1 a battery housing which is structurally simple and reliable and which requires less installation effort ([0003]).
Specifically, Stock teaches in Fig. 1 wherein clip locks (22, spring tongues) can be utilized in place of screws ([0005]).
The Examiner notes that while it may had been obvious to one of ordinary skill in the art to utilize a second fastening means (111 of Hermann) ([0014]-[0016] of Hermann, rendered obvious above in place of the fastening means 23 of Fujiwara) through duplication of parts, the skilled artisan would not have been motivated to specifically keep the first fastening means (111 of Hermann) as a screw fastener ([0014]-[0016] of Hermann) while utilizing a clip lock in place of the second fastening means, as taught by Stock, in order to achieve a battery housing wherein the housing connected to the battery housing frame is connected to the other housing part using clip locks, as called for in the claimed invention. 

In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein each connecting flange has at least one first member of a clip lock cooperating with a second member of the clip lock on the other flange” and “wherein the housing part connected to the battery housing frame is connected to the battery housing frame and to the other housing part using clip locks” in combination with all of the other claim limitations taken as a whole. 
Claims 22-25 are dependent on Claim 21 and therefore contain allowable subject matter for the reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        April 22, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
April 28, 2021